                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                  Case No. 7:18-CV-159-D


CAPE FEAR RIVER WATCH,

                                Plaintiff,
                                                         ORDER ON JOINT MOTION TO
       vs.
                                                        POSTPONE RULE 26(f) PLANNING
THE CHEMOURS COMPANY FC, LLC,                                    MEETING

                                Defendant.



        Upon the Joint Motion to Postpone Rule 26(f) Planning Meeting, and for good cause shown;

       IT IS THEREFORE ORDERED the parties shall have until fourteen (14) days after the Court

rules on Chemours' motion to dismiss to conduct their Rule 26(f) meeting.

       This .30_ day of October, 2018.


                                                    Honorable James C. Dever, ill
